Mr. Justice Thompson delivered the opinion of the court: The question presented in this case is the identical question presented in the objection to the school tax in People v. Payne, 296 Ill. 483. Appellant contends that the decision rendered in that case was due to a misconception of the provisions of the statutes involved and urges that the decision be overruled. We have considered its argument on the question and adhere to the former decision. The judgment of the county court of White county is therefore affirmed. , , Judgment affirmed.